            Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
                                                     :
 MICHAEL KENT,
                                                     :   Case No._______________
                        Plaintiff,                   :
                                                     :
                                                     :   COMPLAINT FOR VIOLATIONS OF
         v.                                              THE FEDERAL SECURITIES LAWS
                                                     :
 SYNACOR, INC., KEVIN M. RENDINO,                    :   JURY TRIAL DEMANDED
 HIMESH BHISE, ELISABETH B.                          :
 DONOHUE, MARWAN FAWAZ,                              :
 ANDREW KAU, and MICHAEL J.                          :
 MONTGOMERY,                                         :
                        Defendants.                  :
                                                     :
                                                     :


       Plaintiff Michael Kent (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action against Synacor, Inc. (“Synacor” or the “Company”) and

the members of its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(d)(4), 14(e) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-9”). By the action,

Plaintiff seeks to enjoin the expiration of a tender offer (the “Tender Offer”) on a proposed

transaction that would see Centre Lane Partners, LLC (“Centre Lane”) through CLP SY Holding,
             Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 2 of 15




LLC (“Parent”) and SY Merger Sub Corporation (“Purchaser”) acquire Synacor (the “Proposed

Transaction”).

        2.       On February 11, 2021, Synacor announced its entry into an Agreement and Plan of

Merger (the “Merger Agreement”) dated the preceding day to sell Synacor to Centre Lane.

Pursuant to the Merger Agreement, Centre Lane will acquire all of Synacor’s outstanding shares

for $2.20 in cash per share of Synacor common stock (the “Offer Price”). Purchaser commenced

the Tender Offer on March 3, 2021, and it is scheduled to expire at 12:00 midnight, New York

City time, on March 30, 2021. The Proposed Transaction is valued at approximately $92 million.

        3.       On March 3, 2021, Synacor filed a Solicitation/Recommendation Statement on

Schedule 14D-9 (the “Recommendation Statement”) with the SEC.              The Recommendation

Statement solicits the Company’s stockholders tender their shares in favor of the Tender Offer,

omits or misrepresents material information concerning, among other things: (a) Synacor

management’s financial projections and the data and inputs underlying the financial valuation

analyses that support the fairness opinion provided by Canaccord Genuity LLC (“Canaccord”); (b)

the background of the Proposed Transaction; and (iii) Company insiders’ potential conflicts of

interest.    Defendants authorized the issuance of the false and misleading Recommendation

Statement in violation of Sections 14(d), 14(e) and 20(a) of the Exchange Act.

        4.       In short, the Proposed Transaction will unlawfully divest Synacor’s public

stockholders of the Company’s valuable assets without fully disclosing all material information

concerning the Proposed Transaction to Company stockholders. To remedy defendants’ Exchange

Act violations, Plaintiff seeks to enjoin the expiration of the Tender Offer unless and until such

problems are remedied.




                                                2
            Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 3 of 15




                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein for violations of Sections

14(d)(4), 14(e) and 20(a) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

       6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists. Synacor’s

common stock trades on Nasdaq Global Select Market, which is headquartered in this District,

rendering venue in this District appropriate.

                                             PARTIES

       8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Synacor.

       9.      Defendant Synacor is a Delaware corporation with its principal executive offices

located at 40 La Riviere Drive, Suite 300, Buffalo, New York 14202. The Company is a cloud-

based software and services company serving global video, internet and communications

providers, device manufacturers, governments and enterprises. Synacor’s common stock is traded

on the Nasdaq Global Select Market under the ticker symbol “SYNC.”




                                                  3
          Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 4 of 15




       10.     Defendant Kevin M. Rendino (“Rendino”) is Interim Chairman of the Board and

has been a director of the Company since March 2019.

       11.     Defendant Himesh Bhise (“Bhise”) has been President, Chief Executive Officer

(“CEO”) and a director of the Company since August 2014.

       12.     Defendant Elisabeth B. Donohue (“Donohue”) has been a director of the Company

since May 2017.

       13.     Defendant Marwan Fawaz (“Fawaz”) has been a director of the Company since

December 2011.

       14.     Defendant Andrew Kau (“Kau”) has been a director of the Company since

December 2000.

       15.     Defendant Michael J. Montgomery (“Montgomery”) has been a director of the

Company since December 2011.

       16.     Defendants identified in paragraphs 10 to 15 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

       17.     Founded in 2007, Centre Lane is a private investment firm that invests in the equity

and debt of middle market companies in North America. Centre Lane employs a flexible strategy

that approaches situations with a solutions orientation and seeks to partner with strong

management teams that can benefit from patient, long-term capital and Centre Lane’s operational,

financial and strategic expertise and support.

       18.     Parent is a Delaware limited liability company and affiliated with investment funds

managed by entities controlled by Centre Lane.




                                                 4
            Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 5 of 15




          19.    Purchaser is a Delaware corporation and an indirect, wholly owned subsidiary of

Parent.

                                SUBSTANTIVE ALLEGATIONS

Company Background

          20.    Synacor is a digital technology company that provides email and collaboration

software, cloud-based identity management platforms, managed web and mobile portals, and

advertising solutions. The Company’s customers include communications providers, media

companies, government entities and enterprises. Synacor offers enterprise software platforms and

monetization solutions delivered through public and private cloud software-as-a-service, software

licensing, and professional services.      The Company’s platforms enable clients to deepen

engagement with their consumers and users.

          21.    On February 11, 2021, Synacor announced its preliminary fourth quarter 2020

financial results and business highlights, including, revenue of approximately $24.0 million,

exceeding the previously announced guidance of $20.0 million to $22.0 million, GAAP net income

of approximately $0.0 million, exceeding the previously announced guidance of GAAP net loss of

$0.5 million to $1.1 million, and adjusted EBITDA of approximately $3.5 million, exceeding the

previously announced guidance of $2.5 million to $3.1 million. Defendant Bhise commented on

the results, stating:

          I am proud of our team that delivered strong fourth quarter results exceeding our
          previously issued guidance. This is continued evidence of our successful
          transformation into a world-class Enterprise SaaS company. Our performance was
          driven by continued double-digit growth in Zimbra Enterprise SaaS plus Cloud ID
          SaaS revenue, and benefited from a pronounced recovery in our publisher
          advertising business.

The Proposed Transaction




                                                 5
          Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 6 of 15




       22.     On February 11, 2021, Synacor issued a press release announcing the Proposed

Transaction. The press release states, in relevant part:

       BUFFALO, N.Y.-- Synacor, Inc. (Nasdaq: SYNC), a leading provider of cloud-
       based Collaboration and Identity Management software and services serving global
       enterprises, video, internet and communications providers, and governments, today
       announced that it has entered into a definitive agreement and plan of merger with
       an affiliate of Centre Lane Partners, LLC, a New York-based private investment
       firm, to be acquired in an all-cash transaction that values Synacor at approximately
       $92 million.

       Under the terms of the agreement, Centre Lane will commence a tender offer to
       acquire all of the outstanding common shares of Synacor for $2.20 in cash per
       share. This represents a 29% premium to the 60-day volume weighted average
       stock price as of February 10, 2021. Synacor’s Board of Directors has unanimously
       approved the agreement.

       Himesh Bhise, Chief Executive Officer of Synacor, commented, “Partnering with
       Centre Lane, a firm with $2 billion of capital under management and an established
       track record of helping software companies scale, provides our stockholders with
       compelling value while benefiting our customers and employees. Our Board of
       Directors has thoroughly and carefully considered our alternatives and believes the
       Centre Lane proposal is the best path forward for the company. The Synacor team
       looks forward to working with Centre Lane to scale the business and deepen our
       value proposition to customers.”

       “We are thrilled to support the continued growth and evolution of Synacor,” said
       Kenneth Lau, Managing Director of Centre Lane. “Himesh and his team have
       transformed Synacor into a world-class Enterprise SaaS company, while absorbing
       the costs and navigating the requirements of being publicly traded. We look
       forward to combining our expertise and capital resources with Synacor’s talented
       team to further enhance its Identity, Collaboration and Advertising products,
       expand its customer pipeline and scale the business.”

       Under the terms of the agreement, Centre Lane will commence a tender offer to
       acquire all issued and outstanding shares of Synacor common stock for $2.20 per
       share in cash. The transaction is subject to customary closing conditions and
       regulatory approvals, including the tender of a majority of the issued and
       outstanding shares of Synacor common stock. Centre Lane has committed capital
       to complete the transaction and receipt of financing by Centre Lane is not a
       condition to closing. Centre Lane has also entered into tender and support
       agreements with certain stockholders represented on the Synacor Board, under
       which they have committed to tender all of their Synacor shares in the tender offer,
       which represent approximately 18% of Synacor’s issued and outstanding shares.




                                                 6
           Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 7 of 15




        Following completion of the tender offer, Centre Lane will acquire all remaining
        shares of Synacor at the same price of $2.20 per share in cash through a second-
        step merger. The closing of the transaction is expected to take place during or prior
        to the second quarter of 2021. Following completion of the transaction, Synacor’s
        common stock will be delisted from the Nasdaq Stock Market and deregistered
        under the Securities Exchange Act of 1934, as amended.

The Recommendation Statement Contains Material Misstatements or Omissions

        28.       The defendants filed a materially incomplete and misleading Recommendation

Statement with the SEC and disseminated it to Synacor’s stockholders. The Recommendation

Statement misrepresents or omits material information that is necessary for the Company’s

stockholders to make an informed decision whether to tender their shares in the Tender Offer or

seek appraisal.

        29.       Specifically, as set forth below, the Recommendation Statement fails to provide

Company stockholders with material information or provides them with materially misleading

information concerning: (a) Synacor management’s financial projections and the data and inputs

underlying the financial valuation analyses that support the fairness opinion provided by

Canaccord; (b) the background of the Proposed Transaction; and (c) Company insiders’ potential

conflicts of interest.

Material Omissions Concerning Synacor Management’s Financial Projections and
Canaccord’s Financial Analyses
        30.       The Recommendation Statement omits material information regarding Company

management’s financial projections. For example, in connection with Canaccord’s Discounted

Cash Flow Analysis (“DCF”), the Recommendation Statement fails to disclose the Company’s

unlevered free cash flows (“UFCFs”) for calendar years 2021 through 2024 utilized by Canaccord

in its DCF, despite the fact that the Recommendation Statement discloses at page 34 that

Canaccord “utilized the Company Forecasts to determine the unlevered free cash flows of the




                                                 7
             Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 8 of 15




Company for calendar years 2021 through 2024.” Instead, the Recommendation Statement

discloses Synacor’s UFCFs for fiscal years 2021 through 2024.

           31.   That, however, is not the only undisclosed information as it relates to the

projections that Canaccord used for its DCF analysis.          Specifically, the Recommendation

Statement also fails to disclose all line items underlying the calculation of: (a) adjusted EBITDA,

including, (a) operating income, (b) interest, (c) taxes, and (d) depreciation and amortization; and

(b) unlevered free cash flow for fiscal years 2021-2024, including, (a) operating income after tax,

(b) depreciation and amortization expense, (c) capital expenditures, and (d) changes in net working

capital.

           32.   The Recommendation Statement describes Canaccord’s fairness opinion and the

various valuation analyses performed in support of its opinion. However, the description of

Canaccord’s fairness opinion and analyses fails to include key inputs and assumptions underlying

these analyses. Without this information, as described below, Synacor’s public stockholders are

unable to fully understand these analyses and, thus, are unable to determine what weight, if any,

to place on Canaccord’s fairness opinion in determining whether to tender their shares in the

Tender Offer or seek appraisal. AS such,

           33.   For instance, the Recommendation Statement fails to disclose: (a) the Company’s

UFCFs for calendar years 2021 through 2024 utilized by Canaccord; (b) the terminal value of the

Company; (c) the inputs and assumptions underlying the discount rate range of 13.0% to 15.0%;

and (d) the Company’s fully diluted outstanding shares as provided by Synacor management as

used by Canaccord in its DCF analysis.

           34.   The omission of this information renders the statements in the “Certain Company

Management Forecasts” and “Opinion of the Financial Advisor to the Company Board” sections




                                                 8
          Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 9 of 15




of the Recommendation Statement false and/or materially misleading in contravention of the

Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction
       35.      The Recommendation Statement fails to disclose material information concerning

the background of the Proposed Transaction.

       36.      For example, the Company entered into non-disclosure agreements with parties

referred to in the Recommendation Statement as Companies A, B, C, E, F, and I, and

approximately 14 additional parties. Additionally, the Recommendation Statement sets forth that

Synacor and a party referred to in the Recommendation Statement as “Company D” previously

entered into a merger agreement on February 11, 2020, which was subsequently terminated on

June 29, 2020. Further, parties referred to as “Company G” and “Company H” expressed interest

in a transaction with the Company. Yet, the Recommendation Statement fails to disclose whether

Companies D, G, and H entered into non-disclosure agreements with Synacor, as well as the terms

of all non-disclosure agreements the Company executed with interested parties. Specifically, the

Recommendation Statement fails to disclose whether the non-disclosure agreements include

“don’t-ask, don’t-waive” (“DADW”) standstill provisions that are presently precluding any of

these potential counterparties from submitting a topping bid for the Company.

       37.      The failure to disclose the existence of DADW provisions creates the false

impression that any of the potential bidders who entered into non-disclosure agreements could

make a superior proposal for the Company. If those non-disclosure agreements contain DADW

provisions, then those potential bidders can only make a superior proposal by (a) breaching the

non-disclosure agreement—as in order to make the superior proposal, they would need to ask for

a waiver, either directly or indirectly; or by (b) being released from the agreement, which if action

has been done, is omitted from the Recommendation Statement.



                                                 9
          Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 10 of 15




       38.      Any reasonable Synacor stockholder would deem the fact that the most likely

topping bidders for the Company may be precluded from making a topping bid for the Company

to significantly alter the total mix of information.

       39.      The omission of this information renders the statements in the “Background of the

Offer” section of the Recommendation Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

       40.      The Recommendation Statement fails to disclose material information concerning

the potential conflicts of interest faced by Company insiders.

       41.      For example, the Recommendation Statement sets forth, “[a]s of the date of this

Schedule 14D-9, Parent and Purchaser have informed the Company that none of the Company’s

current executive officers have entered into any new agreement, arrangement or understanding

with Parent, Purchaser or their affiliates regarding employment or retention with the Surviving

Corporation.” Id. at 12. Yet, the Recommendation Statement fails to disclose whether any of

Centre Lane’s proposals or indications of interest mentioned management retention or

participation in the combined company.

       42.      Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for Synacor’s stockholders to understand potential conflicts of

interest of management and the Board, as that information provides illumination concerning

motivations that would prevent fiduciaries from acting solely in the best interests of the Company’s

stockholders.




                                                  10
            Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 11 of 15




          43.   The omission of this information renders the statements in the “Background of the

Offer” and “Arrangements with Current Executive Officers, Directors and Affiliates of the

Company” sections of the Recommendation Statement false and/or materially misleading in

contravention of the Exchange Act.

          44.   The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Recommendation Statement. Absent disclosure of the foregoing material

information prior to the expiration of the Tender Offer, Plaintiff and the other Synacor stockholders

will be unable to make an informed decision whether to tender their shares in the Tender Offer or

seek appraisal and are thus threatened with irreparable harm warranting the injunctive relief sought

herein.

                                      CLAIMS FOR RELIEF

                                              COUNT I

                         Claims Against All Defendants for Violations
                   of Section 14(d) of the Exchange Act and SEC Rule 14d-9

          23.   Plaintiff repeats all previous allegations as if set forth in full.

          24.   Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting Synacor stockholders to tender their shares in the Tender Offer.

          25.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers.

          26.   The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because

it omits material facts, including those set forth above, which omission renders the

Recommendation Statement false and/or misleading.




                                                   11
          Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 12 of 15




        27.      Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.                Indeed, while defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

        28.      The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff and the other stockholders of Synacor, who will be deprived of their right to

make an informed decision whether to tender their shares or seek appraisal if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.

Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s equitable

powers can Plaintiff be fully protected from the immediate and irreparable injury that defendants’

actions threaten to inflict.

                                              COUNT II

     Claims Against All Defendants for Violations of Section 14(e) of the Exchange Act

        29.     Plaintiff repeats all previous allegations as if set forth in full.

        30.     Defendants violated Section 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made untrue statements of material facts or failed to

state all material facts necessary in order to make the statements made, in light of the circumstances

under which they are made, not misleading, or engaged in deceptive or manipulative acts or

practices, in connection with the Tender Offer.




                                                   12
          Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 13 of 15




       31.     Defendants knew that Plaintiff would rely upon their statements in the

Recommendation Statement in determining whether to tender his shares pursuant to the Tender

Offer or seek appraisal.

       32.     As a direct and proximate result of these defendants’ unlawful course of conduct in

violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff

has sustained and will continue to sustain irreparable injury by being denied the opportunity to

make an informed decision in deciding whether or not to tender his shares or seek appraisal.

                                             COUNT III

                           Claims Against the Individual Defendants for
                           Violation of Section 20(a) of the Exchange Act

       33.     Plaintiff repeats all previous allegations as if set forth in full.

       34.     The Individual Defendants acted as controlling persons of Synacor within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers or directors of Synacor and participation in or awareness of the Company’s operations or

intimate knowledge of the false statements contained in the Recommendation Statement filed with

the SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

       35.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       36.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had




                                                  13
            Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 14 of 15




the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Recommendation Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of this document.

       37.      In addition, as the Recommendation Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction. The Recommendation Statement purports to describe the various issues

and information that they reviewed and considered — descriptions which had input from the

Individual Defendants.

       38.      By virtue of the foregoing, the Individual Defendants have violated section 20(a)

of the Exchange Act.

       39.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Synacor, and against defendants, as follows:

       A.       Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and




                                                 14
        Case 1:21-cv-02276-RA Document 1 Filed 03/16/21 Page 15 of 15




      D.     Granting such other and further relief as this Court may deem just and proper.



                                       JURY DEMAND

      Plaintiff demands a trial by jury on all claims and issues so triable.

Dated: March 16, 2021


                                                  WEISSLAW LLP
                                                  Richard A. Acocelli
OF COUNSEL:                                       1500 Broadway, 16th Floor
                                                  New York, New York 10036
LONG LAW, LLC                                     Tel: (212) 682-3025
Brian D. Long                                     Fax: (212) 682-3010
3828 Kennett Pike, Suite 208
Wilmington, DE 19807                              Attorneys for Plaintiff
Telephone: (302) 729-9100




                                                15
